DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Pursuant to the applicant’s response filed 04 October 2022, the amendments to the claims have been entered into the application.  By this amendment, no claims have been added or cancelled, and claims 21-40 remain pending in the application.  The double patenting rejections have been overcome by the approved terminal disclaimer filed 04 October 2022 and are hereby withdrawn.  The section 102 rejections of the claims have been overcome by the amendments and are hereby withdrawn, however, after additional search and/or consideration the following rejections are presented to address the amended claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 21, 24-26, 28 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by U.S. Patent 511,691 issued to Bennett (Bennett).
Regarding claim 21, Bennett discloses a firearm loader for transferring at least one cartridge to a firearm (See Title and Figures, clearly illustrated) comprising: a main body (Element B) comprising a proximal end and a distal end (See Figures, clearly illustrated); and a follower (Element D) disposed inside the main body (See Figures, clearly illustrated), wherein: the follower pushes a rearmost cartridge, which pushes remaining cartridges (See Figures, clearly illustrated), the proximal end comprises an opening (Element I); and the opening faces a direction that is non-parallel with a length of the main body (See Figures, clearly illustrated).
Regarding claim 24, Bennett further discloses an engaged configuration wherein the firearm loader is at least partially inserted into a firearm (See at least Figure 1, clearly illustrated).
Regarding claim 25, Bennett further discloses wherein, in the engaged configuration, the opening approximately faces a magazine of the firearm (See at least Figure 1, clearly illustrated).
Regarding claim 26, Bennett further discloses wherein, in the engaged configuration, the firearm loader is at least partially inserted into an ejection port of the firearm (See at least Figure 1, clearly illustrated).

Regarding claim 28, Bennett further discloses wherein: the main body comprises a channel that extends along at least part of the length of the main body; and the follower can be manipulated through the channel (See at least Page 1, left column, description of elements C and D).
Regarding claim 30, Bennett further discloses wherein the channel comprises an opening through at least a portion of a wide side of the main body (See Figures, clearly illustrated).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 27, 31-33, and 36-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett in view of U.S. Patent 4,756,110 issued to Beltron (Beltron).
Regarding claim 27, Bennett does not disclose at least one spring disposed adjacent to the opening.
Beltron, a related prior art reference, discloses at least one spring disposed adjacent to the opening, wherein the at least one spring restricts movement of the at least one cartridge through the opening (35, See at least Figure 4, clearly illustrated and at least Col. 5 Lines 2-18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Bennett with the noted teachings of Beltron.  The suggestion/ motivation for doing so would have been to retain the cartridges within the tube assembly in the absence of force on the follower as taught by Beltron.
Regarding claim 31, Bennett does not disclose at least one flexible member disposed adjacent to an end of the opening.
Beltron, a related prior art reference, discloses at least one flexible member disposed adjacent to an end of the opening (35, See at least Figure 4, clearly illustrated and at least Col. 5 Lines 2-18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Bennett with the noted teachings of Beltron.  The suggestion/ motivation for doing so would have been to retain the cartridges within the tube assembly in the absence of force on the follower as taught by Beltron.
Regarding claim 32, Beltron further discloses wherein the at least one flexible member contacts a rear end of the at least one cartridge when the at least one cartridge exits the firearm loader (Understood to occur in operation of the device).
Regarding claim 33, Bennett discloses a firearm loader for transferring at least one cartridge to a firearm (See Title and Figures, clearly illustrated) comprising: a main body for storing the at least one cartridge (Element B, See Figures, clearly illustrated), a follower (Element D) that is disposed inside and travels through the main body (See Figures, clearly illustrated); wherein: a second end of the main body comprises an opening (Element I); and the opening faces a direction that is non-parallel with a length of the main body (See Figures, clearly illustrated).
Bennett does not disclose a removable floor plate.
Beltron, a related prior art reference, discloses a removable floor plate disposed at a first end of the main body (15, See Figures, clearly illustrated).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Bennett with the noted teachings of Beltron.  The suggestion/ motivation for doing so would have been to enclose the end of the loader to prevent material from entering the device and fouling the operation of the loader.
Regarding claim 36, Bennett further discloses an engaged configuration wherein the firearm loader is at least partially inserted into a firearm (See at least Figure 1, clearly illustrated).
Regarding claim 37, Bennett further discloses wherein, in the engaged configuration, the opening approximately faces a magazine of the firearm (See at least Figure 1, clearly illustrated).
Regarding claim 38, Bennett further discloses wherein, in the engaged configuration, the firearm loader is at least partially inserted into an ejection port of the firearm (See at least Figure 1, clearly illustrated).
Regarding claim 39, Bennett does not disclose at least one spring disposed adjacent to the opening.
Beltron, a related prior art reference, discloses at least one spring disposed adjacent to the opening, wherein the at least one spring restricts movement of the at least one cartridge through the opening (35, See at least Figure 4, clearly illustrated and at least Col. 5 Lines 2-18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Bennett with the noted teachings of Beltron.  The suggestion/ motivation for doing so would have been to retain the cartridges within the tube assembly in the absence of force on the follower as taught by Beltron.
Regarding claim 40, Bennett does not disclose at least one flexible member disposed adjacent to an end of the opening.
Beltron, a related prior art reference, discloses at least one flexible member disposed adjacent to an end of the opening (35, See at least Figure 4, clearly illustrated and at least Col. 5 Lines 2-18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Bennett with the noted teachings of Beltron.  The suggestion/ motivation for doing so would have been to retain the cartridges within the tube assembly in the absence of force on the follower as taught by Beltron.
Allowable Subject Matter
Claims 22, 23, 29, 34, and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record, taken alone or in combination, fails to disclose the collective limitations of the aforementioned claims including that the follower has a movable portion that is configured to move relative to the follower and at least one indexing portion connected to the follower, at least one edge of the channels comprises a series of protrusions and recesses, and that the at least one indexing portion engages the recesses to hold the follower in a given position as claimed.
Response to Arguments
Applicant’s arguments, see response, filed 04 October 2022, with respect to the rejection(s) of the claim(s) under section 102 and double patenting have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the references as provided above to address the new claim limitations.
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641